Citation Nr: 1527555	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of a right leg crush injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  Thereafter, the Veteran served with the Army National Guard until 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded these matters in March 2010, December 2011 and September 2014 for further development.  The RO continued the denial of each claim as reflected in the February 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise with respect to whether the Veteran's dermatitis and tinea versicolor had their onset during active military service.

2.  The preponderance of the evidence reveals that the Veteran does not have any current residual disability that is related to active military service to include the alleged in-service right leg crush injury.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's dermatitis and tinea versicolor were incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Residuals of a right leg crush injury were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's service connection claim for a skin disorder, the Board is granting in full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Regarding claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA letters dated in March 2006 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claims on appeal.  In this regard, the March 8, 2006 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  
The March 20, 2006 letter notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service personnel records, some of his service treatment records, private treatment records, Social Security disability medical records, VA treatment records, a VA examination report dated in February 2013 and lay statements from the Veteran and his family.  

The February 2013 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him with respect to his service connection claim for residuals of a right leg crush injury.  The examiner documented the results of the evaluation and provided an explanation in support of his opinion.  Therefore, the February 2013 VA examination is adequate for adjudication purposes.

It appears some of the Veteran's service treatment records may not be associated with the claims file.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO requested the Veteran's service treatment records through the Personnel Information Exchange System (PIES) in December 2003 noting that the Records Management Center (RMC) did not have these records.  A response in December 2003 showed that there were no service records on file at code 13 for the Veteran.  The RO sent a letter to the Veteran in May 2004 informing him that they have been unsuccessful in obtaining his records from the Service Department and requested that the Veteran submit any service treatment records in his possession.  The RO requested a copy of the Veteran's separation examination in May 2004 and received a negative reply.  The RO contacted the RMC in May 2010 for any and all service treatment records that may be located at their facility for the Veteran.  They received a negative response via email from the RMC in May 2010.  In December 2010, the RO made a formal finding of unavailability of the Veteran's service treatment records.  The RO sent the Veteran a letter in December 2010 informing him that his service treatment records were unavailable and alternative evidence he may provide to include lay or buddy statements from those who witnessed the disorder in service.  The letter asked the Veteran to provide the Appeals Management Center with any copies of service treatment records in his possession.

This issue was previously remanded in March 2010 in order to obtain a copy of all of the Veteran's service treatment records to include with the Army National Guard. The RO attempted to obtain these records in May 2010 and received a negative response.  The RO informed the Veteran that his service treatment records were unavailable and notified him of alternative evidence he may provide in an effort to substantiate his service connection claim.  The issue was remanded again in December 2011 to provide the Veteran with proper notice regarding his claim to reopen and to obtain any outstanding VA treatment records.  With respect to the first request the Board reopened the Veteran's service connection claim for residuals of a right leg crush injury in September 2014; therefore, he is not prejudiced by any deficient notice with respect to his claim to reopen.  Outstanding VA treatment records were associated with the claims.  Finally, the claim was remanded in September 2014 to obtain outstanding VA treatment records.  Additional VA treatment records were associated with claims file in November and December 2014.  Accordingly, the Board finds that there has been substantial compliance with the March 2010, December 2011 and September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain 
incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Skin Disorder

The Veteran contends that his current skin rash is related to service.  In this regard, he asserts that his skin rash of the head, neck and back began in service with recurrent symptoms since service. 

With respect the Veteran's service connection claim for a skin rash, the evidence of record establishes that the Veteran currently has the claimed disability.  VA treatment records reveal that the Veteran has a current diagnosis of dermatitis.  Additionally, a March 2013 VA examination shows that the Veteran was diagnosed with tinea versicolor.  

Unfortunately, it appears that some of the Veteran's service treatment records are unavailable.  A review of the Veteran's service treatment records in the claims file reveals no complaints of or treatment for a skin disorder of the head, neck or back during military service.  There is evidence that the Veteran sought treatment for a rash in the groin and he was diagnosed with genital herpes in November 1992.  The first medical evidence of treatment for a skin rash, observed as hyperpigmented patches on the neck, is in a March 2002 VA treatment record, approximately 9 years after discharge from active military service.  
      
Nonetheless, the claims file contains credible lay evidence of onset of a skin rash in service with recurrent symptoms since discharge from military service.  The Veteran reported in a November 2003 claim that the onset of his rash on his scalp, neck and back was in 1992.  The Veteran's mother provided a statement in July 2004 that the Veteran developed a skin rash of the scalp, neck and back upon return from service in the Persian Gulf.  She also asserted in a July 2012 statement that she was concerned about the rash that developed on the Veteran's ears, neck and back when he returned from the Gulf War.  His mother noted that she continues to worry about it as he still has the rash.  The Veteran's sister also provided a statement in July 2012 that she has been a witness to the skin rashes and outbreaks that have plagued her younger brother ever since the Gulf War.  The areas she has noticed the skin disorder are the ears, neck and back.  

With respect to whether the Veteran's current skin disorder is related to active military service, the record contains a negative medical opinion.  The VA examiner in March 2013 provided an addendum opinion in February 2015 that the Veteran's skin disorder is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that the service treatment records are silent for any findings of generalized skin rash or treatment of tinea versicolor.  He was treated for a genital rash diagnosed as genital herpes in service in November 1992. Thus, the findings of hyperpigmented macules on the VA examination in March 2013 are not related to the Veteran's military service.  She also noted the immediate post service medical records pertaining to the diagnosis and treatment of the skin rash within one year of discharge are not available to document continuity or chronicity.  The examiner also explained that the family statements were reviewed and she cannot resolve the issue of the skin rash based on these statements without resorting to mere speculation that the onset of the skin rash was in service.  Thus, the negative medical opinion is based on the lack of medical records in service and soon after service documenting a diagnosis and/or treatment of a skin disorder.

While the Veteran's currently diagnosed dermatitis and tinea versicolor is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had symptoms of a skin rash in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

Given the credible assertions of the Veteran and his family regarding the onset of his skin disability in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current skin disorders of dermatitis and tinea versicolor as likely as not had their onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current dermatitis and tinea versicolor are related to active military service.  Accordingly, entitlement to service connection for dermatitis and tinea versicolor is warranted.

Residuals of Right Leg Crush Injury

The Veteran contends that he injured his right leg during active military service when it was crushed by a front end loader while he was stationed in Iraq.  He asserts that he has a current right leg disability related to this injury. 

In assessing whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran currently has the claimed disability.  Post service treatment records show that he has been treated for leg pain; however, he was not diagnosed with a disability.  Furthermore, the February 2013 VA examination reveals that the Veteran does not have any residuals related to the alleged right leg crush injury in service.  The physical examination did not reveal any objective evidence of a disability of the right leg.  X-rays conducted in February 2013 of the right knee, tibia and fibula were negative.  There was no evidence of acute fracture, lytic or blastic lesions and soft tissues were unremarkable.  Arterial ultrasound conducted in February 2013 revealed no evidence to support a diagnosis of significant arterial stenosis in the lower extremities.  The examiner noted that there was no medical evidence in the Veteran's claims file of a crush injury to his right leg or ongoing treatment for a right leg crush injury during service or immediately after service.  The examiner explained that after the alleged injury the Veteran was able to continue on full duty in service for another two years.  There was no medical discharge from the military based on a right leg condition.  He also observed that a 1998 medical treatment record notes lower extremity range of motion, motor/sensory function was intact and equal bilaterally.  There was no gross edema, swelling or deformities.  He observed that the Veteran was able to work as a mail carrier and in maintenance.  The examiner explained that the Veteran has an orthopedically and radiographically normal right lower leg and no nexus to service can be established.  He concluded that there was no evidence of permanent residual or chronic disability of a right leg condition subject to service shown by the medical records.  As the examiner's opinion is based on a clear explanation after he reviewed the claims file, obtained a history from the Veteran, and conducted a physical evaluation, the Board finds this opinion is probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  In this case, the February 2013 VA examiner determined that the Veteran did not have a current disorder and he did not attribute the Veteran's current symptoms of pain to the alleged right leg crush injury.  Thus, the Veteran's symptom of right leg pain is not considered a disability for VA compensation purposes.  In light of the foregoing, the evidence of record shows that the Veteran does not have a current diagnosis of a right leg disorder.

The Board notes that the Veteran contends that he has a current right leg disorder that is related to military service.  The Veteran is competent as a lay person to report the onset of symptoms and the circumstances surrounding such.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, in this case, the Veteran is not competent to provide a current diagnosis of a right leg disorder or an opinion on the complex question of the etiology of his leg disorder.  The Veteran is not a qualified health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between military service and the Veteran's symptoms of right leg pain.  Furthermore, the negative medical opinion provided by the VA examiner in February 2013 is more probative than the lay statements provided by the Veteran.

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, entitlement to service connection for residuals of a right leg crush injury is not warranted.






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for dermatitis and tinea versicolor is granted.

Entitlement to service connection for residuals of a left leg crush injury is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


